Citation Nr: 0832717	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION


The veteran served on active duty in the military from June 
1954 to June 1957.

This appeal to the Board of Veterans Appeals (Board) is from 
August 2003 and March 2004 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for service 
connection for an acquired psychiatric disorder manifested by 
depression or anxiety.  


FINDING OF FACT

There is competent medical evidence, including an opinion 
from a May 2005 VA compensation examiner, indicating it is at 
least as likely as not the veteran's current psychiatric 
disorder (diagnosed as a panic disorder with agoraphobia) 
is related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
panic disorder with agoraphobia was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he suffers from depression and anxiety 
dating back to his military service.  He says that he has 
been treated and has taken psychotropic medications for his 
anxiety consistently since that time.  After carefully 
reviewing the evidence of record, the Board finds that the 
evidence supports his claim.  



The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records (SMRs) show he received 
treatment for psychiatric problems while on active duty.  He 
was first referred to the mental health clinic by his captain 
in March 1955 with a notation of "nervousness and 
anxiousness since 13 Jan 55."  The evaluating social worker 
observed the veteran seemed "tense and jittery" at first, 
"on the verge of sobbing" towards the middle of the 
interview, but that he "regained his poise" by the end.  
The social worker's diagnostic impression was that the 
veteran was "immature and dependent" and "homesick and 
lonely."  

A few days later the veteran was treated for dizziness and 
feeling faint.  The examiner found no physical cause and 
noted the "[veteran] has appointment with [mental health] 
clinic."  He was then evaluated by the chief of the mental 
health clinic in April 1955, who, although noting the veteran 
was "very tense," indicated there was "no 
[neuropsychiatric] disease found" and stated that he 
believed the veteran would "overcome any difficulties that 
he has experienced" with his change of assignment to Africa.  

Thus, although the SMRs do not show the veteran was diagnosed 
with a chronic psychiatric disorder in service, they clearly 
show he experienced some mental-health related issues, 
thereby providing evidence in support of his claim.  And, as 
will be explained, there also is additional medical and other 
evidence since service showing the symptoms he experienced in 
service were the initial manifestation of his current, and 
now chronic, acquired psychiatric disorder.  38 C.F.R. 
§ 3.303(b) and (d).

The veteran's private medical records indicate he was 
hospitalized for several days in January 1973.  The treating 
physician noted a history of hypertension dating back to the 
veteran's teenage years, which fluctuated with his emotional 
status.  This physician also referred to a record from 10 
years prior (which is not in the VA claims file) showing 
elevated blood pressure affected by emotional status.  
The diagnosis was "hypertension vs. [over-anxious patient], 
etiology to be determined."  Although these records do not 
include a confirmed psychiatric diagnosis, they do show the 
veteran continued to experience anxiety.  

Other, more recent, records show treatment for anxiety and 
panic attacks in 1991 by prescribing psychotropic 
medications.  The veteran also even more recently had a VA 
compensation examination in May 2005 to determine whether he 
has a chronic psychiatric disorder as a result of his 
military service.  And after reviewing the claims file for 
the pertinent medical and other history, interviewing the 
veteran, and conducting a mental status examination, the 
evaluating VA psychologist diagnosed panic disorder with 
agoraphobia.  He also opined that, "[c]onsidering the 
veteran's statements [that his panic began while in the 
military and that he had been on psychotropic medication for 
anxiety on a constant basis since he was in the military], it 
is as likely as not that the panic disorder [was] incurred 
while the veteran was in the service."

This VA opinion supports the veteran's claim that his 
psychiatric disorder was incurred in service, although the 
opinion relies to a certain extent on the veteran's self-
reported history, which generally is insufficient to grant 
service connection.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"].  But the Court in LeShore indicated this 
holding was only true when the informational evidence 
recorded by the medical examiner (concerning the purported 
history of the condition at issue) was unenhanced by any 
additional medical comment by the examiner, in other words, 
only true when the examiner did not actually ratify this 
purported history.  Id., at 409.  Here, though, this is not 
the case.  


Unlike the situation in LeShore, the VA psychologist that 
evaluated the veteran in May 2005 independently reviewed the 
claims file for the pertinent medical and other history, 
before providing his opinion.  So while citing the veteran's 
self-reported history as a partial basis of the opinion, that 
history was by no means the sole basis of the opinion because 
the VA examiner also reviewed the relevant evidence 
(historical records), himself.  Moreover, the Board may not 
disregard a medical opinion solely on the rationale that it 
was based on a history given by the veteran, unless the Board 
shows the veteran's self-reported history is not credible.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); See also 
Coburn v. Nicholson, 19 Vet. App.  427, 432-33 (2006).

So, in light of the veteran's objectively documented 
treatment for psychiatric problems during service, his 
statements that he continued to suffer from anxiety (panic 
attacks) after service, requiring medication, and the VA 
psychologist's opinion that it is as likely as not that the 
veteran's panic disorder with agoraphobia was incurred in 
service, the evidence is at least in relative equipoise, 
i.e., about evenly balanced for and against his claim, on 
this determinative issue of causation.  And, in these 
situations, the veteran is given the benefit of the doubt.  
38 C.F.R. § 3.102.  Consequently, resolving all reasonable 
doubt in his favor, the Board finds that his panic disorder 
with agoraphobia is related to his military service.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).



In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its' duties to notify and 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER


The claim for service connection for panic disorder with 
agoraphobia is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


